ITEMID: 001-59204
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: CHAMBER
DATE: 2001
DOCNAME: CASE OF BEER v. AUSTRIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - finding of violation sufficient;Costs and expenses partial award - Convention proceedings
TEXT: 6. On 2 December 1994 the applicant filed an action with the Vienna Labour and Social Court (Arbeits- und Sozialgericht) against her employer, the General Accident Insurance Company (Allgemeine Unfallversicherungsanstalt). She requested the Court to order her employer to annul her transfer from one department of the hospital where she was working as a nurse to another department.
7. On 15 May 1995 the Social and Labour Court granted the applicant's action by a judgment in default (Versäumungsurteil) and ordered the defendant to reimburse the applicant's costs, i.e. 33,658 Austrian Schillings (ATS).
8. On 31 May 1995 the General Accident Insurance Company filed an appeal against the costs order (Kostenrekurs). It submitted that the costs had not been calculated correctly under the Act on Lawyers' Fees (Rechtsanwaltstarifgesetz) and requested their reduction. This appeal was not transmitted to the applicant.
9. On 19 July 1995 the Vienna Court of Appeal (Oberlandesgericht), sitting in camera, granted the appeal, recalculated the costs to be reimbursed and reduced them to ATS 14,754.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
